Bell, Chief Judge.
The Solicitor of the State Court of Hall County brought appeals from directed verdicts of acquittal in these cases. Directed verdicts of acquittal are not appealable. State v. Warren, 133 Ga. App. 793 (213 SE2d 53).

Appeals dismissed.


Clark and Stolz, JJ., concur.

Submitted January 12, 1976
Decided January 19, 1976.
Douglas E. Smith, Solicitor, for appellant.
Reed & Dunn, Robert Reed, for Sykes.
Telford, Stewart & Stephens, William H. Blalock, Jr., for Strickland.
Andrews & Myers, Robert E. Andrews, for Ramsey.